Citation Nr: 1751388	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  15-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart condition, including atrial flutter, adjudicated as a claim for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to August 1980, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that, in pertinent part, denied service connection for atrial fibrillation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran does not have current a heart condition, including atrial flutter.


CONCLUSION OF LAW

The criteria for service connection for a heart condition, including atrial flutter, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1112, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Analysis
II. 
The Veteran contends that he has a current atrial flutter that is related his service connected disabilities including hypertension and diabetes or his presumed exposure to herbicides in Vietnam. See December 2012 correspondence and October 2014 Notice of Disagreement. 

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.  

Service incurrence for certain diseases, including ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Such a presumption, however, requires evidence of actual or presumed exposure to herbicides. Id.  Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 38 C.F.R. § 3.309(e). Here, the Veteran is not entitled to presumptive service connection for atrial flutter as it is not a listed chronic diseases for purposes of 38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.303(b). See C.F.R. § 3.309(a).

In addition to the regulations cited above, service connection may be established on a secondary basis for a disability, which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2017).

The Veteran's service treatment records are silent for the occurrence of atrial fibrillation. The post-service private medical records from Lancaster General Hospital dated November 14-16, 2012 show that the Veteran was diagnosed with and treated for an atrial flutter, which was resolved. 

Correspondence submitted by the Veteran in December 2012 and October 2014 both concede successful ablation of tricupsid-IVC isthmus for atrial fibrillation.

During an August 2014 VA examination, the examiner noted a post service history of atrial flutter. The Veteran reported that he went to the emergency room and was ablated and observed for several days, and was then sent home with blood thinner medication and monitored for 21 days.  He further reported that since that one episode there has been no recurrence or hospitalization for a heart condition. The examiner found that there were zero atrial fibrillation episodes in the 12-month period preceding the VA examination. The examiner also performed a chest X-ray and the results were normal. The Veteran's heart rate and heart rhythm were also normal during the examination.

In a VA addendum opinion dated April 2015, after review of the entire claims file, the examiner provided the opinion that the Veteran's one episode of atrial flutter" was not proximately due or the result of his service connected conditions." He reasoned that the Veteran's echocardiogram dated November 2012, showed no regional wall abnormalities or valvular abnormalities of medical significance.  He further noted that in November 2012, the Veteran had electrical ablation of an atrial flutter that successfully eliminated the abnormal heart rhythm.  

He opined that the Veteran's atrial flutter was not related to renal cell carcinoma, hypertension, or diabetes.  The examiner reasoned that the condition resolved with treatment and had not recurred. The examiner further provided that the atrial flutter was not secondary to another condition and that there was no current diagnosis of atrial fibrillation just a history of atrial flutter.

Based on the foregoing, the Board finds that there is no current disability nor has there been a heart disability during the pendency of the claim.  The Veteran's atrial flutter resolved in November 2012, while this claim was filed in December 2012.  

The current disability requirement could be satisfied by a diagnosis shortly before a claim is filed. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  A determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance." Id.  In this case, unlike in Romanowsky, it is absolutely clear that the condition identified prior to the claim had had not recurrence at the time of claim or thereafter. 

The condition resolved in November 2012 and there is no evidence in the record to support a reoccurrence. The Veteran stated on multiple occasions that his atrial fibrillation was successfully ablated.

In the absence of a current disability, the elements of service connection are not shown. There is no doubt to be otherwise resolved. The appeal is denied.


ORDER

Service connection for a heart condition, including atrial flutter, adjudicated as a claim for atrial fibrillation is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


